Exhibit 10.1
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED U.S. SILICA HOLDINGS, INC.
2011 INCENTIVE COMPENSATION PLAN


* * * * *


Participant:


Grant Date:


Number of Restricted Stock Units Granted:


* * * * *


        THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as
of the Grant Date specified above, is entered into by and between U.S. Silica
Holdings, Inc., a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Amended and
Restated U.S. Silica Holdings, Inc. 2011 Incentive Compensation Plan, as in
effect and as amended from time to time (the “Plan”), which is administered by
the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant;


WHEREAS, the issuance of shares of Common Stock in settlement of the RSUs is
contingent upon the Company’s shareholders approving a proposal to increase the
number of authorized shares under the Plan at the Company’s 2020 annual meeting
of stockholders (the “2020 Annual Meeting”); and


WHEREAS, if the Company’s stockholders fail to approve the proposal to increase
the number of authorized shares under the Plan at the 2020 Annual Meeting, the
Participant shall not have the right to have any of the RSUs settled in shares
of Common Stock and any vested RSUs (including any dividend equivalents) shall
be settled solely in cash.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same

ny-1361061 v2

--------------------------------------------------------------------------------



meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
2. Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.
3. Vesting.
(a) The RSUs subject to this Award shall become vested as follows, provided that
the Participant has not incurred a Termination prior to each such vesting date:
Vesting Date
Number of RSUs
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Affiliates on each applicable vesting date.


(b) Termination due to death or Disability, without Cause or due to Retirement.
Subject to the provisions of Sections 3(c) and 3(d) hereof, in the event of the
Participant’s Termination as a result of death or Disability, by the Company
without Cause or due to the Participant’s “Retirement” (as defined below), the
unvested RSUs that would have become vested at the vesting date immediately
following such Termination as provided in Section 3(a) hereof shall become
vested on a pro rata basis (determined by multiplying the number of such
unvested RSUs by a fraction, the numerator of which is the number of calendar
days in the period beginning with, if prior to the first vesting date as set
forth in Section 3(a) hereof, the Grant Date or, if after the first vesting date
as set forth in Section 3(a) hereof, the vesting date immediately preceding the
date of such Termination as set forth in Section 3(a) hereof, and ending on the
date of such Termination, and the denominator of which is three hundred sixty
five (365)), and shares of Common Stock (or, if applicable, the payment of any
cash amounts) shall be delivered in respect thereof as provided in Section 4
hereof.
For purposes hereof, the term “Retirement” shall mean the Participant’s
voluntary Termination of Employment at or after age sixty-five (65) or such
earlier date after age fifty (50),
2




--------------------------------------------------------------------------------



in either case, as may be approved by the Committee in its sole discretion with
regard to the Participant.
(c) Change in Control. Notwithstanding the provisions of Sections 3(a) and 3(b)
hereof, in the event of the Participant’s Termination as a result of death or
Disability, by the Company without Cause, by the Participant for “Good Reason”
(as defined below) or as a result of the Participant’s Retirement, in any case,
at any time upon or following a Change in Control, the unvested RSUs shall
become fully vested, and shares of Common Stock (or, if applicable, the payment
of any cash amounts) shall be delivered in respect thereof, as provided in
Section 4 hereof. For purposes hereof, the term “Good Reason” shall mean (i) a
material reduction in the Participant’s annual base salary rate of compensation;
(ii) a required relocation of more than 50 miles from the Participant’s primary
place of employment with the Company or its Affiliates; or (iii) a material,
adverse change in the Participant’s title, reporting relationship, authority,
duties or responsibilities; provided, however, that to invoke a Termination for
Good Reason, (A) the Participant must provide written notice to the Company
within thirty (30) days of the event the Participant believes constitutes Good
Reason, (B) the Company must fail to cure such event within thirty (30) days of
the receipt of such written notice and (C) the Participant must terminate
employment within five (5) days following the expiration of the Company’s cure
period described above.
(d) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the RSUs at any time and for any reason.
(e) Effect of Detrimental Activity. The provisions of Section 10.4 of the Plan
regarding Detrimental Activity shall apply to the RSUs.
(f) Forfeiture. Subject to the provisions of Sections 3(b) through 3(d) hereof,
all unvested RSUs shall be immediately forfeited upon the Participant’s
Termination for any reason.
4. Delivery of Shares.
(a) General. Subject to the provisions of Sections 4(b) and 4(c) hereof, and
approval by Company stockholders of the proposal to increase the number of
authorized shares under the Plan at the 2020 Annual Meeting, within thirty (30)
days following the vesting of the RSUs, the Participant shall receive the number
of shares of Common Stock that correspond to the number of RSUs that have become
vested on the applicable vesting date; provided that the Participant shall be
obligated to pay to the Company the aggregate par value of the shares of Common
Stock to be issued within ten (10) days following the issuance of such shares
unless such shares have been issued by the Company from the Company’s treasury.
Notwithstanding any provision herein to the contrary, if Company stockholders
fail to approve the proposal to increase the number of authorized shares under
the Plan at the 2020 Annual Meeting, the Participant shall receive a lump sum
cash payment, in aggregate, equal to equal to the closing price on the New York
Stock Exchange of one share of the Company’s Common Stock (on the
3




--------------------------------------------------------------------------------



most recent trading day prior to the vesting date) multiplied by the number of
such RSUs vesting on the applicable vesting date.
(b) Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made, and (B) a date that is immediately prior to the expiration of
two and one-half months following the date such distribution would otherwise
have been made hereunder.
(c) Deferrals. If permitted by the Company, the Participant may elect, subject
to the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock (or, if applicable, the payment of any cash amounts) that would
otherwise be distributed to the Participant hereunder (the “Deferred Shares”),
consistent with the requirements of Section 409A of the Code. Upon the vesting
of RSUs that have been so deferred, the applicable number of Deferred Shares
(or, if applicable, the cash amounts) shall be credited to a bookkeeping account
established on the Participant’s behalf (the “Account”). Subject to Section 5
hereof, the number of shares of Common Stock (or, if applicable, the cash
amounts) equal to the number of Deferred Shares credited to the Participant’s
Account shall be distributed to the Participant in accordance with the terms and
conditions of the Plan and the other applicable written plans or procedures of
the Company, consistent with the requirements of Section 409A of the Code.
5. Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder (or, if applicable, the cash amounts) shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
RSU granted to the Participant, provided that such cash dividends shall not be
deemed to be reinvested in shares of Common Stock and shall be held uninvested
and without interest and paid in cash at the same time that the shares of Common
Stock underlying the RSUs (or, if applicable, the cash amounts) are delivered to
the Participant in accordance with the provisions hereof. Stock dividends on
shares of Common Stock shall be credited to a dividend book entry account on
behalf of the Participant with respect to each RSU granted to the Participant,
provided that such stock dividends shall be paid in shares of Common Stock (or,
if applicable, the cash amounts) at the same time that the shares of Common
Stock underlying the RSUs (or, if applicable, the cash amounts) are delivered to
the Participant in accordance with the provisions hereof. Except as otherwise
provided herein, the Participant shall have no rights as a stockholder with
respect to any shares of Common Stock covered by any RSU unless and until the
Participant has become the holder of record of such shares. If the RSUs are paid
in cash, the Participant shall have no rights as a stockholder.
6. Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in
4




--------------------------------------------------------------------------------



respect of vested RSUs in accordance with the provisions hereof and the
Participant has become the holder of record of the vested shares of Common Stock
issuable hereunder (as applicable).
7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock (or
make any payments) otherwise required to be issued pursuant to this Agreement.
Any minimum statutorily required withholding obligation with regard to the
Participant may be satisfied by reducing the amount of cash or shares of Common
Stock otherwise deliverable to the Participant hereunder; provided, however,
that, at the Participant’s discretion, the number of shares of Common Stock
otherwise deliverable to the Participant may be further reduced in an amount up
to the maximum individual tax rate in the Participant’s particular jurisdiction,
and only if the Company has a statutory obligation to withhold taxes on the
Participant’s behalf, in such case only if such reduction would not result in
adverse financial accounting treatment, as determined by the Company (and in
particular in connection with the effectiveness of the amendments to FASB
Accounting Standards Codification Topic 718, Compensation – Stock Compensation,
as amended by FASB Accounting Standards Update No. 2016-09, Improvements to
Employee Share-Based Payment Accounting).
9. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 9.
10. Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.
(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of
5




--------------------------------------------------------------------------------



Common Stock and the Company is under no obligation to register such shares of
Common Stock (or to file a “re-offer prospectus”).
(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
12. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
13. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
14. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
15. Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance
6




--------------------------------------------------------------------------------



would violate any such requirements. As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation.
16. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
20. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


* * * * *
7




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


U.S. SILICA HOLDINGS, INC.






By:      


Name: Bryan A. Shinn


Title: President and Chief Executive Officer






PARTICIPANT






        


Name:


8


